Order entered January 28, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00227-CR

                               ALEXANDER GOOD, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00588-H

                                           ORDER
         The Court GRANTS the State’s January 24, 2014 second motion to extend time to file its

brief. We ORDER the State’s brief received on January 24, 2014 filed as of the date of this

order.


                                                      /s/   JIM MOSELEY
                                                            PRESIDING JUSTICE